Title: To Thomas Jefferson from James Madison, 18 December 1823
From: Madison, James
To: Jefferson, Thomas


                        Dear Sir
                        Montpellier
                            Decr 18. 1823
                        
                    I return the letter from Mr Gilmer. It would have been more agreeable if he had not suspended his decision as to the ulterior object offered him: but he can not be blamed for yielding to the reasons he  gives for it. There is weight in what he suggests as to an extension of his research into Germany; and there may be some advantage in the attraction wch a professor from that quarter might have for students from the German regions of the U.S. But there will be time for consideration before a final instruction on the subject will be given. If the Continent of Europe however be opened at all, it may be well not to shut out some other parts of it. I hope if the Assembly fulfils our wishes at an early period of the Session, that the Envoy will be able to embark before the end of it if it be a long one.
                        
                    